Case: 18-14016    Date Filed: 04/18/2019   Page: 1 of 5


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14016
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 6:17-cv-01202-GKS-TBS

ROBERT J. GOODMAN,

                                                             Petitioner - Appellant,

                                        versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                         Respondents - Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 18, 2019)

Before MARCUS, BRANCH and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Robert Goodman, a pro se Florida prisoner, appeals the district court’s

dismissal of his 28 U.S.C. § 2254 petition, arguing that the district court erred in
              Case: 18-14016     Date Filed: 04/18/2019   Page: 2 of 5


concluding that the state court had not unreasonably rejected his ineffective-

assistance-of-counsel claim. Specifically, he argues that his counsel was ineffective

for failing to raise concerns during Goodman’s trial related to allegedly statutorily

impermissible dual convictions, claiming that Fla. Stat. § 812.025 prevented his two

convictions on the basis that he was charged with stealing and dealing in the same

property. After thorough review, we affirm.

      We review a district court’s denial of a § 2254 petition de novo. Bester v.

Warden, 836 F.3d 1331, 1336 (11th Cir. 2016). The Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”) provides, however, that, after a state court

has adjudicated a claim on the merits, we may grant habeas relief only if the state

court’s decision was (1) contrary to, or involved an unreasonable application of,

clearly established federal law, as determined by the Supreme Court, or (2) based on

an unreasonable determination of the facts in light of the evidence presented in the

state court proceeding. 28 U.S.C. § 2254(d). Relevant here, a state court decision

involves an “unreasonable application” of Supreme Court precedent if the state court

correctly identifies the governing legal principle, but applies it to the facts of the

petitioner’s case in an objectively unreasonable manner. Brown v. Payton, 544 U.S.
133, 141 (2005). This standard is highly deferential and demands that state-court

decisions be given the benefit of the doubt. Renico v. Lett, 559 U.S. 766, 773 (2010).

In other words, the “unreasonable application” inquiry requires that the state court


                                          2
               Case: 18-14016        Date Filed: 04/18/2019   Page: 3 of 5


decision be more than incorrect or erroneous -- it must be “objectively

unreasonable.” Lockyer v. Andrade, 538 U.S. 63, 75 (2003). The petitioner must

show that the state court’s ruling was so lacking in justification that there was an

error well understood and comprehended in existing law beyond any possibility for

fair-minded disagreement. White v. Woodall, 134 S. Ct. 1697, 1702 (2014).

      For an ineffective-assistance claim raised in a § 2254 petition, the inquiry

turns upon whether the relevant state court decision was contrary to, or an

unreasonable application of, Strickland v. Washington, 466 U.S. 668, 686-87 (1984).

Cullen v. Pinholster, 563 U.S. 170, 189 (2011). Under Strickland, a defendant must

show both that his counsel’s performance was deficient, and the deficient

performance prejudiced his defense. Strickland, 466 U.S. at 687. Failure to establish

either prong is fatal. Id. at 697.

      A counsel’s performance is measured under an objective standard of

reasonableness, and there is a strong presumption that counsel’s conduct falls within

the range of reasonable performance. Id. at 687, 690. Deficient performance

“requires showing that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id.

To make such a showing, a defendant must demonstrate that “no competent counsel

would have taken the action that his counsel did take.” United States v. Freixas, 332
F.3d 1314, 1319-20 (11th Cir. 2003) (quotations omitted). Prejudice occurs when


                                             3
               Case: 18-14016     Date Filed: 04/18/2019     Page: 4 of 5


there is a “reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. at 694. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome. Id.

      When analyzing a claim of ineffective assistance under § 2254(d), our review

is “doubly” deferential to counsel’s performance. Harrington v. Richter, 562 U.S.
86, 105 (2011). Thus, under § 2254(d), “the question is not whether counsel’s

actions were reasonable,” but “whether there is any reasonable argument that

counsel satisfied Strickland’s deferential standard.” Id.

      As relevant to the ineffective-assistance claim at hand, Fla. Stat. § 812.025

provides that “a single indictment or information may, under proper circumstances,

charge theft and dealing in stolen property in connection with one scheme . . . but

the trier of fact may return a guilty verdict on one or the other, but not both, of the

counts.” Fla. Stat. § 812.025. “A long line of cases from [the Fifth District Court

of Appeal] establish that [Fla. Stat.] section 812.025 prohibits convictions and

sentences for dealing in stolen property and grand theft of the same items, when the

crimes arise out of one scheme or course of conduct.” Barnlund v. State, 724 So. 2d
632, 634 (Fla. Dist. Ct. App. 1998).

      Here, the district court did not err in determining that the state court’s rejection

of Goodman’s ineffective-assistance claim was not unreasonable. Goodman claims


                                           4
               Case: 18-14016    Date Filed: 04/18/2019   Page: 5 of 5


that counsel was ineffective for failing to raise a statutory challenge that Goodman

had been improperly charged with the theft and sale of the same object. Notably,

the Florida statute at issue prohibits only dual convictions for the theft and sale of

the same item. Barnlund, 724 So. 2d at 634. This would bar, for example, a person

from being convicted of stealing a television and for knowingly selling that same

stolen television.

      As the record reflects, however, Goodman was convicted of theft of certain

items, including a collectible figurine and a wedding dress; and he was convicted of

knowingly dealing a stolen vehicle. Because the record does not indicate that

Goodman was necessarily convicted of theft and dealing in the same property, and

because Fla. Stat. § 812.025 only bars convictions of theft and dealing in the same

property, the state court’s conclusion that Goodman’s counsel was not ineffective

was not an unreasonable application of Supreme Court law. Indeed, we do not see

how counsel’s failure to raise a meritless objection could have amounted to

ineffective assistance.   Accordingly, the district court did not err in denying

Goodman relief under 28 U.S.C. § 2254.

      AFFIRMED.




                                          5